SUMMARY ORDER
On September 13, 2004, defendant-petitioner Frank P. Quattrone filed a petition for mandamus to seal sentencing letters relating to the medical and psychological health of his wife and daughter. On March 26, 2006, we vacated Quattrone’s convictions for obstruction of justice, obstruction of an agency proceeding, and witness tampering and remanded the case to a different district court judge. See United States v. Quattrone, 441 F.3d 153 (2d Cir.2006). We stated that the decision mooted Quattrone’s mandamus petition and that we were confident that the district court would not release the letters. Id. at 161 n. 6. In light of that decision, Quattrone’s petition is moot.
For the foregoing reasons, the defendant-petitioner’s petition is DISMISSED as moot. Our temporary stay to seal the sentencing letters is VACATED.